Exhibit 10.2

 

LOGO [g904207g18i57.jpg]

DIRECTOR COMPENSATION ELECTION FORM

Name: [NAME OF DIRECTOR]

This Election Form is subject to all the terms and conditions of Popular, Inc.’s
(the “Corporation”) 2020 Omnibus Incentive Plan, as amended (the “Plan”) and the
Restricted Stock Unit Award Agreement (as applicable) executed by me and the
Corporation in connection with this Election Form (the “Agreement”). I
acknowledge that I have received the letter informing me of my compensation as a
member of the Board of Directors of the Corporation (the “Board”) and/or certain
of its wholly-owned subsidiaries commencing on [DATE] and continuing until such
compensation is changed by the Board and that I agree with the terms set forth
therein. Capitalized terms used in this Election Form but not defined herein
shall have the meanings set forth in the Plan.

In accordance with the Plan and the Agreement, I hereby make the following
elections with respect to the compensation to be received by me for my services
as a member of the Board and/or certain of its wholly-owned subsidiaries for the
period commencing on [DATE] and continuing in future years:

Election I

ANNUAL RETAINERS

I hereby elect to receive the Annual Retainer and Committee Chair Retainer (if
applicable) component of my compensation for the period commencing on [DATE] and
continuing for future years in the following form (select only one):

 

CASH    EQUITY   

Election II

EQUITY AWARDS

I hereby elect to receive the equity components of my compensation (Equity
Grant, Lead Director Grant (if applicable) and any annual retainers which I
elected to receive in the form of equity in Election I above) for the period
commencing on [DATE] and continuing for future years in the following form
(select only one):

 

  •  

Restricted Stock – The shares of Common Stock will vest immediately on the grant
date and be issued to the Director on such date.

 

  •  

Restricted Stock Units - The delivery of the shares of Common Stock of the
underlying Restricted Stock Unit Award will be deferred to a future date
selected by the Director in Election III below.

 

RESTRICTED
STOCK   

RESTRICTED

STOCK UNITS

  



--------------------------------------------------------------------------------

Election III

DEFERRAL OF SETTLEMENT OF RESTRICTED STOCK UNITS

To be completed only if you selected “Restricted Stock Units” in Election II
above.

I hereby defer the settlement of the Restricted Stock Units granted to me by the
Corporation and elect to receive the shares of Common Stock of the underlying
Restricted Stock Units (including any additional Restricted Stock Units
resulting from dividend equivalents) in the following form (select only one):

 

  •  

Lump-Sum – The Director will receive the shares of Common Stock of the
underlying Restricted Stock Unit Award on the 15th of August immediately
following the date the Director ceases to be a director of the Corporation.

 

  •  

Annual Installments – The Director will receive the shares of Common Stock of
the underlying Restricted Stock Unit Award in equal annual installments on each
15th of August of the 1st, 2nd, 3rd, 4th and 5th year after the Director ceases
to be a director of the Corporation.

 

LUMP-SUM
DISTRIBUTION    ANNUAL
INSTALLMENTS   

I acknowledge that, notwithstanding any deferral election I make under this
Election Form, as set forth in the Agreement, in the event of my death or a
Change of Control, the settlement of my Restricted Stock Units will accelerate
and be settled as soon as practicable but in no event more than sixty (60) days
following my death or such Change of Control.

Other Information:

I hereby inform the Corporation that my place of residence for tax purposes is:

 

  ☐

The Commonwealth of Puerto Rico

  ☐

Mainland United States of America

  ☐

Other:                     

I hereby instruct the Corporation to deliver and deposit the shares of Common
Stock awarded to me as part of my compensation to my account at:

 

  ☐

Popular Securities (Account Number:                     )

  ☐

Popular, Inc.’s Dividend Reinvestment and Stock Purchase Plan (Account Number:
                    )

  ☐

Other:                      (Account Number:                     )

 

2



--------------------------------------------------------------------------------

This Election Form will become irrevocable with respect to the grant year to
which it applies and shall be effective for subsequent grant years until I file
with the Corporation a new Election Form revoking or changing such election in
accordance with the requirements of Section 409A of the U.S. Code and the
procedures specified by the Corporate Governance & Nominating Committee. To be
effective, any revocation or change of this Election Form must be filed by
December 31st of the year preceding the date of the Corporation’s annual
shareholders meeting to which the revocation or change is made. I understand
that this Election Form may be revoked or changed in accordance with the
requirements of Section 409A of the U.S. Code, or that I may need to complete
another Election Form for future compensation, if the terms of the Plan are
amended. I further understand that the ability to make a subsequent deferral
election may not be available to me in the future if the Corporation changes the
Plan or its Plan administration policies. I am aware that any elections I have
hereby made may have significant tax consequences to me and, to the extent I
deem necessary, I have received advice from my personal tax advisor before
making this deferral election. This Election Form is in all respects subject to
the terms and conditions of the Plan and the Agreement. Should any inconsistency
exist between this Election Form, the Plan, and/or the Agreement, then the
provisions of either the Plan or the Agreement will control.

The undersigned hereby agrees to be bound by this Election Form and agrees to
comply with the terms and conditions of the Plan, the Agreement (as applicable),
and the elections set forth herein.

Please send the executed version of this Election Form to the Corporate
Secretary’s Office no later than [DATE]. Any Election Form received after that
date will not be given effect.

 

DIRECTOR By:  

 

Name:   [NAME OF DIRECTOR] Date:   [DATE]

 

3



--------------------------------------------------------------------------------

POPULAR, INC.

RESTRICTED STOCK UNIT AWARD AGREEMENT

This RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Agreement”) is made and entered
into as of [DATE], by and between POPULAR, INC. (the “Corporation”) and [NAME OF
DIRECTOR] (“Director”). Capitalized terms used but not otherwise defined herein
shall have the meanings ascribed to them under the Plan (as defined therein).

WHEREAS, the Corporation maintains the Popular, Inc. 2020 Omnibus Incentive
Plan, as amended (the “Plan”);

WHEREAS, in connection with the Director’s service as a member of the Board of
Directors of the Corporation and/or certain of its wholly-owned subsidiaries,
the Corporation desires to grant Restricted Stock Units to the Director, subject
to the terms and conditions of the Plan and this Agreement; and

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein and for other good and valuable consideration, the parties agree as
follows:

1. Award of Restricted Stock Units. Subject to the terms and conditions of this
Agreement and the Plan, in consideration of Director’s services as a member of
the Board of Directors of the Corporation and/or certain of its wholly-owned
subsidiaries, the Corporation hereby grants to the Director the number of
Restricted Stock Units (“RSUs”) set forth from time to time in Annex I of this
Agreement (the “Award”). Annex I will be delivered to the Director upon each
Award and will form part of this Agreement. Each RSU represents the unfunded and
unsecured promise of the Corporation to issue to the Director one share of
Common Stock, par value $.01 per share, of the Corporation on the Settlement
Date (as set forth in Section 4 hereof). No fractional RSUs shall be issued.
Whenever the computation of the number of RSUs to be awarded results in a
fractional amount, such amount shall be rounded up to the next greater whole
number of RSUs.

2. Vesting and Transfer Restrictions. The RSUs awarded under this Agreement
shall vest and become non-forfeitable on the Grant Date (as set forth in Annex
I) of such Award. The RSUs may not be assigned, transferred, pledged or
otherwise disposed of in any way other than by the Last Will and Testament of
the Director or the laws of descent and distribution, subject to the bylaws of
the Corporation. Any RSUs held by a beneficiary shall be subject to the
restrictions imposed on such RSUs by this Agreement and the Plan. Any such
attempt at assignment, transfer, pledge or other disposition shall be without
effect.

3. Election to Defer Receipt of Shares. The Director has elected to defer, to
some future date as provided in Section 4 of this Agreement and set forth in
Annex I, the receipt of all the shares of Common Stock underlying the Award
granted pursuant to this Agreement (the “Shares”). In order to defer the receipt
of the Shares, the Director has completed and filed an election form with the
Plan administrator, which election form is incorporated herein by reference.

 

4



--------------------------------------------------------------------------------

4. Settlement Date and Issuance of Shares. The Director has elected to receive
the Shares in one of the following manners (each a “Settlement Date”) as set
forth in Annex I hereto:

(a) Lump-Sum. The Director will receive the Shares on the 15th of August
immediately following the date the Director ceases to be a director of the
Corporation, or

(b) Annual Installments. The Director will receive the Shares in equal annual
installments on each 15th of August of the 1st, 2nd, 3rd, 4th and 5th year after
the Director ceases to be a director of the Corporation.

On the Settlement Date selected by the Director, the Corporation shall issue to
the Director the Shares as provided in this section.

5. Death; Change of Control. Notwithstanding the forgoing or anything in this
Agreement or any deferral election form to the contrary, in the event of the
Director’s death or a Change of Control, the Settlement Date of the Award shall
accelerate and the Award shall be settled as soon as practicable but in no event
more than sixty (60) days following the date of the Director’s death or such
Change of Control.

6. Rights as Stockholder. The Director shall not have any rights (including
voting rights) of a shareholder of the Corporation with respect to the RSUs
until the Shares have been issued to the Director on the Settlement Date.

7. Dividend Equivalents. To the extent that cash dividends are declared and paid
on the Corporation’s outstanding Common Stock after the Grant Date but before
the Settlement Date of the Award, the Director shall receive an additional
number of RSUs that reflect reinvested dividend equivalents. The dividend
equivalents will be equal in value (based on the reported dividend rate on the
date dividends are paid) to the amount of dividends that would have been paid on
the Shares not yet delivered to the Director (the “Dividend Equivalents”). The
Director shall receive as of the date of the dividend payment a number of RSUs
equal to the amount of the cash dividend paid by the Corporation on a single
share of Common Stock multiplied by the number of RSUs awarded under this
Agreement, divided by the Fair Market Value of the Common Stock of the
Corporation on the date of the dividend payment (the “Dividend Equivalent
RSUs”). The Dividend Equivalent RSUs will be delivered to the Director as soon
as practicable following the date of the dividend payment and will vest
immediately. The underlying shares of Common Stock of such Dividend Equivalent
RSUs will be issued to the Director on the Settlement Date in accordance with
Section 4 and Annex I of this Agreement, in the same manner as the Shares are
issued. Dividend Equivalent RSUs obtained by the Director will also be entitled
to obtain Dividend Equivalents in accordance with this Section 7, when cash
dividends are declared and paid by the Corporation. Shares of Common Stock
underlying Dividend Equivalent RSUs shall also be referred to herein as
“Shares”.

8. Tax Matters.

(a) Tax Withholding. The Director shall be solely responsible for any applicable
taxes (including, without limitation, income and excise taxes) and penalties,
and any interest that accrues thereon, incurred in connection with the Award and
any Dividend

 

5



--------------------------------------------------------------------------------

Equivalent RSUs. The Corporation may withhold or cause to be withheld from the
Award and any Dividend Equivalent RSUs (or Director’s other compensation) any
Federal, Puerto Rico, state or local taxes required by law to be withheld with
respect to such Award or Dividend Equivalent RSUs. By acceptance of this
Agreement, Director agrees to such deductions. If a tax withholding is required
under applicable law, the Corporation will withhold shares of Common Stock with
a value equal to the payment of the taxes that the Corporation determines it is
required to withhold under applicable tax laws with respect to the Award and any
Dividend Equivalent RSUs (with such withholding obligation determined based on
any applicable minimum statutory withholding rates), in connection with the
issuance of the Shares thereof. The Corporation will use the Fair Market Value
of the Common Stock on the Settlement Date in order to determine the number of
shares to be withheld. If the Director wishes to remit cash to the Corporation
(through payment deductions or otherwise), in each case in an amount sufficient
in the opinion of the Corporation to satisfy such withholding obligation, the
Director must notify the Corporation in advance and do so in compliance with all
applicable laws and pursuant to such rules as the Corporation may establish from
time to time, including, but not limited to, the Corporation’s Insider Trading
Policy.

(b) Section 409A. The intent of the parties is that the Award and any Dividend
Equivalent RSUs granted hereunder comply with Section 409A of the U.S. Code to
the extent subject thereto, and, accordingly, to the maximum extent permitted,
this Agreement, the Plan and the deferral election form shall be interpreted and
be administered to be in compliance therewith. Notwithstanding anything to the
contrary, the Director shall not be considered to have ceased to be a director
or to have terminated service with the Corporation for purposes of this
Agreement until the Director has incurred a “separation from service” from the
Corporation within the meaning of Section 409A of the U.S. Code. In addition,
for purposes of this Agreement, each amount to be paid to the Director pursuant
to this Agreement shall be construed as a separate payment for purposes of
Section 409A of the U.S. Code.

9. Securities Law Compliance. The delivery of all or any of the Shares under
this Agreement shall only be effective at such time as the issuance of such
Shares will not violate any state or federal securities or other laws. The
Corporation is under no obligation to effect any registration of Shares under
the Securities Act of 1933 or to effect any state registration or qualification
of the Shares. The Corporation may, in its sole discretion, delay the delivery
of the Shares or place restrictive legends on such Shares in order to ensure
that the issuance of any Shares will be in compliance with federal or state
securities laws and the rules of NASDAQ or any other exchange upon which the
Corporation’s Common Stock is traded. If the Corporation delays the delivery of
the Shares in order to ensure compliance with any state or federal securities or
other laws, the Corporation shall deliver the Shares at the earliest date at
which the Corporation reasonably believes that such delivery will not cause such
violation, or at such other date that may be permitted under law.

10. Agreement not a Service Contract. This Agreement is not an employment or
service contract, and nothing in this Agreement nor the Plan shall be deemed to
confer on Director any right to continue in the service of, or to continue or
establish any other relationship with, the Corporation or its subsidiaries, as
applicable, or limit in any way the right of the Corporation or its subsidiaries
or its shareholders to terminate its relationship with the Director at any time.

 

6



--------------------------------------------------------------------------------

11. Plan Governs. This Agreement is subject to the terms and conditions of the
Plan, which is incorporated herein by reference and which the Director hereby
acknowledges receiving a copy. The Director agrees to be bound by all terms and
provisions of the Plan and related administrative rules and procedures,
including, without limitation, terms and provisions and administrative rules and
procedures adopted and/or modified after the granting of the Award. If any
provisions hereof are inconsistent with those of the Plan, the provisions of the
Plan shall control.

12. Notices. Any notices required to be given or delivered to the Director or
the Corporation under the terms of this Agreement or the Plan shall be given in
writing and shall be deemed effectively given upon receipt or, in the case of
notices delivered by mail by the Corporation to the Director, five (5) days
after deposit in the United States mail, postage prepaid, addressed to the
Director at the last address the Director provided to the Corporation. Notice to
the Corporation shall be given in writing and shall be deemed effectively given
upon receipt or, in the case of notices delivered by mail to the Corporation by
the Director, five (5) days after deposit in the United States mail, postage
prepaid, addressed to Chief Legal Officer, Popular, Inc. Board of Directors
(751), PO Box 362708, San Juan, Puerto Rico 00936-2708.

13. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Puerto Rico, without regard to
principles of conflicts of laws.

14. Severability. If any provision of this Agreement is held to be illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions of the Agreement, but such provision shall be fully
severable and the Agreement shall be construed and enforced as if the illegal or
invalid provision had never been included in the Agreement.

15. Successors. This Agreement shall be binding upon and inure to the benefit of
any successors or assigns of the Corporation. Subject to the restrictions on
transfer set forth herein, this Agreement and the Plan shall be binding upon
Director and Director’s heirs, legatees, executors, administrators, legal
representatives, and successors.

16. Counterparts. This Agreement may be executed in any number of counterparts,
all of which shall constitute one and the same instruments, and any party hereto
may execute this Agreement by signing and delivering one or more counterparts.

[Signature Page Follows]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have entered into this Agreement as of
[DATE].

 

POPULAR, INC.     DIRECTOR By:  

 

    By:  

 

Name:   Javier D. Ferrer     Name:   [NAME OF DIRECTOR] Title:   Executive Vice
President, Chief Legal Officer and Secretary      

 

8



--------------------------------------------------------------------------------

ANNEX I

POPULAR, INC.

RESTRICTED STOCK UNIT AWARD

Recipient:                     

Grant Date:                     

Total Dollar Value of Award: $            

Common Stock Market Price on Grant Date: $            

Restricted Stock Units Awarded:                     

Settlement Date selected by the Director on the Director Compensation Election
Form:

                     Lump-Sum – the 15th of August immediately following the
date the Director ceases to be a director of the Corporation.

                     Annual Installments – each 15th of August of the 1st, 2nd,
3rd, 4th and 5th year after the Director ceases to be a director of the
Corporation.

 

9